Exhibit 10.4

FIRST AMENDMENT TO AGREEMENT OF SUBLEASE (NYT)

By and Between

42ND ST. DEVELOPMENT PROJECT, INC.,

as Landlord

and

NYT REAL ESTATE COMPANY LLC,

as Tenant

Premises:

Block:  1012

Lots:                         

Address

620-628 8th Avenue

263-267 and 241-261 West 40th Street

242-244 West 41st Street

231-235 West 40th Street

248-256, 260-262 and 268 West 41st Street

634 and 630-632 8th Avenue

Borough of Manhattan

County, City and State of New York

RECORD AND RETURN TO:

DLA Piper Rudnick Gray Cary US LLP

1251 Avenue of the Americas

New York, New York  10020

Attention:  Marc Hurel, Esq.


--------------------------------------------------------------------------------


FIRST AMENDMENT TO AGREEMENT OF SUBLEASE (NYT)

THIS FIRST AMENDMENT TO AGREEMENT OF SUBLEASE (NYT) (this “Amendment”) is made
as of the 15th day of August, 2006, by and between 42ND ST. DEVELOPMENT PROJECT,
INC. (“42DP”), a subsidiary of New York State Urban Development Corporation
(“UDC”) d/b/a Empire State Development Corporation (“ESDC”), a corporate
governmental agency of the State of New York constituting a political
subdivision and public benefit corporation, having an office at 633 Third
Avenue, 33rd floor, New York, New York 10017, as landlord (in such capacity,
“Landlord”), and NYT REAL ESTATE COMPANY LLC, a New York limited liability
company, having an office c/o The New York Times Company, 229 West 43rd Street,
New York, New York 10036, as tenant (in such capacity, “Tenant”).

W I T N E S S E T H :

WHEREAS, Landlord and The New York Times Building LLC (“NYTB”) entered into that
certain Agreement of Lease dated as of December 12, 2001, as amended by letter
dated April 8, 2004 (the “Initial Ground Lease”) with respect to certain land
and improvements more particularly described in the Initial Ground Lease;

WHEREAS, NYTB, as landlord, entered into (a) that certain Agreement of Sublease
dated as of December 12, 2001 with Tenant, as tenant (the “NYTC Sublease”), (b)
that certain Agreement of Sublease (Office) dated as of December 12, 2001 with
FC Lion LLC (“FC Lion”), as tenant (the “FC Office Sublease”) and (c) that
certain Agreement of Sublease (Retail) dated as of December 12, 2001 with FC
Lion, as tenant (the “FC Retail Sublease”);

WHEREAS, the NYTC Sublease, the FC Office Sublease, the FC Retail Sublease, any
New Office Subleases (as defined in the FC Office Sublease) and any new leases
entered into pursuant to Section 31.6 of any of the foregoing are referred to
herein, collectively, as the “Severance Subleases”;

WHEREAS, NYTB submitted the Initial Ground Lease to a leasehold condominium
structure pursuant to Article 9-B of the Real Property Law of the State of New
York;

WHEREAS, pursuant to that certain Assignment and Assumption Agreement dated as
of the date hereof (being the “Lease Assignment Date” under the Initial Ground
Lease) between NYTB and Landlord (the “Assignment”), NYTB assigned to Landlord
all of NYTB’s right, title and interest in and to the Initial Ground Lease and
the Severance Subleases;

WHEREAS, pursuant to the provisions of the Initial Ground Lease and the
Assignment, the Assignment did not cause a merger of the interests of landlord
and tenant under the Initial Ground Lease, which interests are and shall remain
separate and distinct;

WHEREAS, pursuant to Section 32.1(a)(iii)(D) of the Initial Ground Lease, NYTB
and Tenant were required to amend the Severance Subleases in order to reflect
certain changes to the premises demised under the Severance Subleases and to
certify certain other matters to Landlord;

2


--------------------------------------------------------------------------------


WHEREAS, Landlord has agreed that the requirements of said Section 32(a)(iii)(D)
of the Initial Ground Lease shall be satisfied by the execution by Landlord and
Tenant of this Amendment; and

WHEREAS, Landlord and Tenant now wish to amend the provisions of the NYTC
Sublease as hereinafter provided and to set forth their agreement with respect
to the occurrence of certain dates contemplated by the Initial Ground Lease.

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

1.     Definitions.  The following defined terms or references shall be deleted
from the NYTC Sublease and replaced with the following (other terms used herein
without definition shall have the meanings ascribed to them in the NYTC
Sublease):

a.      “Demised Premises” shall mean the NYTC Collective Unit (as defined in
the Condominium Declaration).

b.      “Lease Assignment Date” shall mean the date hereof.

c.      References to “FC” or “FC Lion LLC” shall hereafter refer to FC Eighth
Ave., LLC, a Delaware limited liability company.

2.     Legal Description.  The legal description of the Demised Premises is set
forth in Exhibit A attached hereto and made a part hereof.

3.     Landlord’s Name and Address.  The name and address of Landlord is:

42ND ST. DEVELOPMENT PROJECT, INC.

633 Third Avenue, 33rd Floor

New York, New York 10017

4.     Delivery Date.  The Delivery Date was September 24, 2003.

5.     Vesting Date.  The Vesting Date (as defined in the Initial Ground Lease)
was August 19, 2002.

6.     Total Taxable Square Feet Certification.  Instead of delivering the same
as of the Lease Assignment Date, Tenant shall cause the Total Taxable Square
Feet Certification to be executed and delivered to Landlord upon Substantial
Completion (as defined in the Initial Ground Lease).

7.     Construction Work.  Article VI of the NYTC Sublease is hereby deleted in
its entirety and replaced by the provisions set forth in Exhibit B attached
hereto and made a part hereof.  Defined terms in said Article VI have the
meanings ascribed to them in the Initial Ground Lease prior to the Assignment as
of the date hereof.

3


--------------------------------------------------------------------------------


8.     Events of Default.  Sections 14.2(g) and (h) of the NYTC Sublease are
hereby deleted in their entirety and replaced with the following:


“(G)         IF TENANT SHALL FAIL TO COMMENCE CONSTRUCTION OF TENANT’S
CONSTRUCTION WORK BY THE FIXED CONSTRUCTION COMMENCEMENT DATE, AS THE SAME MAY
BE EXTENDED BY UNAVOIDABLE DELAYS; OR


 (H)          IF TENANT SHALL FAIL TO SUBSTANTIALLY COMPLETE TENANT’S
CONSTRUCTION WORK BY THE FIXED SUBSTANTIAL COMPLETION DATE, AS THE SAME MAY BE
EXTENDED BY UNAVOIDABLE DELAYS; OR”

9.     Estoppel.  To Landlord’s knowledge, (a) Tenant has fulfilled all of its
obligations under the NYTC Sublease to date, (b) no Default or Event of Default
(as each is defined in the NYTC Sublease) by Tenant exists under the NYTC
Sublease and (c) Landlord has no claims (including claims of off-set, defense or
counterclaims) against Tenant alleging Tenant’s default under the NYTC Sublease.

10.   Recording.  Landlord and Tenant agree that Tenant shall cause this
Amendment to be recorded and that Tenant shall pay any transfer or similar taxes
that may be payable as a result of this Amendment.  This Amendment shall also
amend that certain Memorandum of Agreement of Sublease dated as of December 12,
2001 and recorded on October 24, 2003 with the Office of the Register of the
City of New York, New York County under CRFN 2003000433125 (the “Memorandum”) to
the extent of any conflict between the terms of this Amendment and the
Memorandum.

11.   Rights of Landlord.  Section 14.3(e) of the NYTC Sublease is hereby
deleted in its entirety and replaced with the following:


“(E) CONSTRUCTION GUARANTY; COLLATERAL ASSIGNMENT.  SUBJECT TO THE RIGHTS OF ALL
RECOGNIZED MORTGAGEES, UPON THE OCCURRENCE OF AN EVENT OF DEFAULT, LANDLORD
SHALL HAVE THE RIGHT TO EXERCISE ITS RIGHTS UNDER THE CONSTRUCTION GUARANTIES
AND ANY COLLATERAL ASSIGNMENTS TO THE EXTENT THAT THE SAME ARE THEN IN EFFECT.”

12.   No Other Amendments.  As modified by this Amendment, the NYTC Sublease
remains in full force and effect.

[the remainder of this page is intentionally blank]

4


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
day and year first written above.

 

LANDLORD:

 

 

 



 

42ND ST. DEVELOPMENT PROJECT, INC., as
Landlord

 

 

 

 

 

 

 

 

By:

/s/ Naresh Kapadia

 

 

 

 

Name: Naresh Kapadia

 

 

 

Title: AVP-Planning & Design

 

 

 

 

 

 



 

TENANT:

 

 

 



 

NYT REAL ESTATE COMPANY LLC, a New York
limited liability company

 

 

 

 

 

 

 

 

By:

/s/ Kenneth Richieri

 

 

 

 

Name: Kenneth Richieri

 

 

 

Title: Manager

 

5


--------------------------------------------------------------------------------


ACKNOWLEDGMENTS

STATE OF NEW YORK

)

 

 

)

ss.:

COUNTY OF NEW YORK

)

 

 

On the 9th day of August in the year 2006, before me, the undersigned, a Notary
Public in and for said State, personally appeared Naresh Kapadia, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual whose name is subscribed to the within instrument and acknowledged to
me that he executed the same in his capacity, and that by his signature on the
instrument, the individual, or the person upon behalf of which the individual
acted, executed the instrument.

 

/s/ Suzanna Blaskovic

 



 

Notary Public

 

 

Commission Expires

 

 

 

 

 

SUZANNA BLASKOVIC
NOTARY PUBLIC, State of New York
No. 01BL5079348
Qualified in Queens County
Commission Expires June 2, 2007

 

STATE OF NEW YORK

)

 

 

)

ss.:

COUNTY OF NEW YORK

)

 

 

On the 9th day of August in the year 2006, before me, the undersigned, a Notary
Public in and for said State, personally appeared Kenneth Richieri, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual whose name is subscribed to the within instrument and acknowledged to
me that   he executed the same in h   capacity, and that by h    signature on
the instrument, the individual, or the person upon behalf of which the
individual acted, executed the instrument.

 

/s/ Gita Tiku

 



 

Notary Public

 

 

Commission Expires

 

 

 

 

 

GITA TIKU
Notary Public, State of New York
No. 01TI6133463
Qualified in New York County
Commission Expires September 19, 2009

 


--------------------------------------------------------------------------------


EXHIBIT A

Legal description


--------------------------------------------------------------------------------


The Condominium Units (hereinafter called the “Units”) in the building
(hereinafter called the “Building”) known as The New York Times Building
Condominium and by the street address 620 Eighth Avenue, Borough of Manhattan,
City, County and State of New York, said Units being designated and described as
set forth on Schedule 1 herein and in that certain declaration, dated as of
August 4, 2006 made by The New York Times Building LLC pursuant to Article 9-B
of the Real Property Law of the State of New York (hereinafter called the
“Condominium Act”) establishing condominium ownership of the Building and the
land (hereinafter called the “Land”) upon which the Building is situate (which
Land is more particularly described below and by this reference made a part
hereof), which declaration was recorded in the New York County Office of the
Register of The City of New York (the “City Register’s Office”) on August 15,
2006, as CRFN 2006000460293, (which declaration, and any amendments thereto, are
hereinafter collectively called the “Declaration”). The Units are also
designated as Tax Lot Nos. as set forth on Schedule 1 herein, in Block 1012 of
Section 4 of the Borough of Manhattan on the Tax Map of the Real Property
Assessment Bureau of The City of New York and on the Floor Plans of the Building
fled with the Real Property Assessment Bureau of The City of New York on August
14, 2006 as Condominium Plan No. 1595 and also fled in the City Register’s
Office of New York County on August 15, 2006 as Condominium CRFN 2006000460294.

TOGETHER with an undivided percentage interest as set forth in Schedule C
herein, respectively, in the Common Elements (as such term is defied in the
Declaration) of The New York Times Building Condominium;

The Land area of the Condominium is more particularly described as follows:

ALL that certain plot, piece or parcel of land, situate, lying and being in the
Borough of Manhattan, County of New York, City and State of New York, bounded
and described as follows:

BEGINNING at the comer formed by the intersection of the northerly line of West
40th Street with the easterly line of 8th Avenue;

RUNNING THENCE northerly along said easterly line of 8th Avenue, 197 feet 6
inches to the corner formed by the intersection of the easterly side of
8th Avenue with the southerly line of West 41 SC Street;

THENCE easterly along said southerly line of West 41st Street, 400 feet;

THENCE southerly and parallel to said easterly line of 8th Avenue, 197 feet 6
inches to the northerly line of West 40th Street;

THENCE westerly along said northerly line of West 40th Street, 400 feet to the
point or place of BEGINNING.


--------------------------------------------------------------------------------


Schedule l

Description of Units

Unit Designation

 

Tax Lot

 

Percentage Interest In Common
Elements

 

 

 

 

 

 

 

0-A

 

1001

 

0.66

%

0-B

 

1002

 

0.41

%

1-A

 

1003

 

2.01

%

1-B

 

1004

 

0.28

%

1-C

 

1005

 

0.29

%

1-D

 

1006

 

0.44

%

1-E

 

1007

 

0.07

%

1-F

 

1008

 

0.64

%

2-A

 

1009

 

4.78

%

3-A

 

1010

 

4.76

%

4-A

 

1011

 

4.56

%

5-A

 

1012

 

1.64

%

6-A

 

1013

 

1.73

%

7-A

 

1014

 

1.73

%

8-A

 

1015

 

1.73

%

9-A

 

1016

 

1.73

%

10-A

 

1017

 

1.73

%

11-A

 

1018

 

1.73

%

12-A

 

1019

 

1.73

%

13-A

 

1020

 

1.73

%

14-A

 

1021

 

1.74

%

15-A

 

1022

 

1.40

%

16-A

 

1023

 

1.75

%

17-A

 

1024

 

1.72

%

18-A

 

1025

 

1.77

%

19-A

 

1026

 

1.77

%

20-A

 

1027

 

1.77

%

21-A

 

1028

 

1.77

%

22-A

 

1029

 

1.77

%

23-A

 

1030

 

1.77

%

24-A

 

1031

 

1.77

%

25-A

 

1032

 

1.77

%

26-A

 

1033

 

1.77

%

27-A

 

1034

 

1.77

%

28-A

 

1035

 

0.44

%

28-B

 

1036

 

0.25

%

29-A

 

1037

 

1.77

%

30-A

 

1038

 

1.84

%

31-A

 

1039

 

1.84

%

32-A

 

1040

 

1.84

%

33-A

 

1041

 

1.84

%

34-A

 

1042

 

1.84

%

35-A

 

1043

 

1.84

%

36-A

 

1044

 

1.84

%

37-A

 

1045

 

1.84

%

38-A

 

1046

 

1.84

%

39-A

 

1047

 

1.84

%

40-A

 

1048

 

1.84

%

41-A

 

1049

 

1.84

%

42-A

 

1050

 

1.84

%

43-A

 

1051

 

1.84

%

44-A

 

1052

 

1.84

%

45-A

 

1053

 

1.77

%

46-A

 

1054

 

1.89

%

47-A

 

1055

 

1.89

%

48-A

 

1056

 

1.89

%

49-A

 

1057

 

1.89

%

50-A

 

1058

 

1.89

%

TOTAL: 58

 

 

 

100.00

%


--------------------------------------------------------------------------------


EXHIBIT B

[Article VI from Initial Ground Lease to be attached]

 


--------------------------------------------------------------------------------


ARTICLEVI
CONSTRUCTION OF THE PROJECT

Section 6.1   Construction of the Project Demolition. Tenant shall undertake, at
its cost, the Demolition Work pursuant to the applicable terms of this Article
VI.

(b)                    Commencement and Substantial Completion of Tenant’s
Construction Work.

(i)        Generally. Tenant shall (A) Commence Construction of Tenant’s
Construction Work as soon as is reasonably practicable, but in any event not
later than the Fixed Construction Commencement Date (subject to Unavoidable
Delays), TIME BEING OF THE ESSENCE as to such date, (B) following Commencement
of Construction of Tenant’s Construction Work, perform or cause to be performed
Tenant’s Construction Work with diligence and continuity (subject to Unavoidable
Delays), and (C) Substantially Complete Tenant’s Construction Work as soon as is
reasonably practicable, but in any event not later than the Fixed Substantial
Completion Date, TIME BEING OF THE ESSENCE as to such date (subject to
Unavoidable Delays). Tenant acknowledges, without waiving any of its rights
under Sections 6.1(b)(ii) or 6.l(c)(vi) hereof, that the obtaining of financing
with respect to the performance of its construction of the New Building is not a
condition precedent to Tenant’s obligations under this Article VI.

(ii)       Extension Due to Certain Litigation. In addition to any extension to
which Tenant is entitled due to the occurrence of Unavoidable Delays, in the
event that, at any time after the Delivery Date, but prior to the Commencement
of Construction, (A) litigation is pending against ESDC or Landlord in
connection with the Property or the Project (excluding EDPL valuation
litigation), which litigation (1) is not or was not instituted, financed or
supported by any of Tenant, NYTC, FC, an Equity Investor or any of its or their
Related Entities and (2) has not resulted in an injunction barring Commencement
of Construction of Tenant’s Construction Work, and (B) Tenant, in its reasonable
and good faith judgment, determines that such litigation prevents or
significantly impedes Commencement of Construction of Tenant’s Construction Work
(including, without limitation, by preventing or significantly impeding Tenant’s
ability to obtain construction financing for the Project), then Tenant shall
have the right to extend the Fixed Construction Commencement Date (by written
notice to Landlord indicating the exercise of such option and setting forth the
basis for such extension) by a number of days equal to the number of days (x)
such litigation remains pending and (y) Tenant, in its good faith judgment,
determines that the prevention or impediment resulting from such litigation is
continuing (the period the Fixed Construction Commencement Date is extended
pursuant to this Section 6.1(b)(ii), the “Section 6.1(b)(ii) Extension Period”).

(iii)      No Public Party Obligation. The parties acknowledge and agree that
none of the Public Parties shall be obligated to perform any of the Tenant’s
Construction Work or any other work on the Land or the Existing Improvements or
to provide any funds to Tenant or any Subtenant in connection therewith.

(c)       Other Extensions. Notwithstanding the provisions of Section 6.1(b)(i)
hereof, the Fixed Construction Commencement Date and/or the Fixed Substantial
Completion Date may be extended as follows.

(i)        In the event of the occurrence of the First Non-Delivery Event, the
Fixed Construction Commencement Date shall be deemed to be automatically
extended by three (3) months (the “First Extension Period”) to the date that is
fifteen (15) months after the Delivery Date; it being


--------------------------------------------------------------------------------




agreed that, following the occurrence of the First Non-Delivery Event, if Tenant
Commences Construction prior to the last day in the First Extension Period, then
the 36-month period between the Fixed Construction Commencement Date and the
Fixed Substantial Completion Date referred to in Section l.1(a)(cxxvii) hereof
(the “Fixed Construction Period”) shall automatically be extended by the number
of days (maximum of ninety (90) days) that Tenant Commences Construction prior
to the last day of the First Extension Period.

(ii)       In the event of the occurrence of the Third Non-Delivery Event, the
Fixed Construction Commencement Date shall be deemed to be automatically
extended by six (6) months (the “Second Extension Period”) to the date that is
eighteen (18) months after the Delivery Date; it being agreed that following the
occurrence of the Third Non-Delivery Event, if Tenant Commences Construction
prior to the last day in the Second Extension Period, then the Fixed
Construction Period shall automatically be extended by the number of days
(maximum of one hundred eighty (180) days) that Tenant Commences Construction
prior to the last day of the Second Extension Period.

(iii)      In addition to the extensions described in Sections 6.1(c)(i) and
6.1(c)(ii) hereof, if the Delivery Date occurs prior to the occurrence, if any,
of the Third Non-Delivery Event, Tenant may, at and to the extent of Tenant’s
election, (A) further extend the Fixed Construction Commencement Date by up to
three (3) months by making a payment to Landlord in accordance with Section
6.1(c)(v) hereof and (B) further extend the Fixed Construction Period by up to
six (6) months by making a payment to Landlord in accordance with Section
6.1(c)(v) hereof; provided, however, that in the event that Tenant purchases
less than the 3-month extension permitted pursuant to clause (iii)(A) of this
Section 6.1(c), any such unpurchased days (“Excess Days”) may be purchased by
Tenant from time to time, by making a payment to Landlord in accordance with
Section 6.1(c)(v) hereof, so as to further extend such extension period, by the
number of Excess Days so purchased by Tenant. Any election made by Tenant for
the extensions or further extension provided for in this Section 6.1(c)(iii)
shall be for a minimum of one (1) month at a time.

(iv)      In addition to the extensions set forth in Sections 6.1(c)(i) and
6.1(c)(ii) hereof, if the Delivery Date occurs subsequent to the occurrence, if
any, of the Third Non-Delivery Event, Tenant may, at and to the extent of
Tenant’s election, (A) further extend the Fixed Construction Commencement Date
by up to six (6) months by making a payment to Landlord in accordance with
Section 6.1(c)(v) hereof and (B) further extend the Fixed Construction Period by
up to six (6) months by making a payment to Landlord in accordance with Section
6.1(c)(v) hereof; provided, however, that in the event that Tenant purchases
less than the 6-month extension permitted pursuant to clause (iv)(A) of this
Section 6.1(c), any such unpurchased Excess Days may be purchased by Tenant from
time to time, by making a payment to Landlord in accordance with Section
6.1(c)(v) hereof, so as to further extend such extension period, by the number
of Excess Days so purchased by Tenant. Any election made by Tenant for the
extension or further extension provided for in this Section 6.1(c)(iv) shall be
for a minimum of one (1) month at a time.

(v)       Tenant shall exercise any extension permitted by this Section 6.1(c)
by written notice to Landlord, which notice (A) shall set forth the period by
which Tenant desires to extend the Fixed Construction Commencement Date or the
Fixed Construction Period, as applicable, and (B) shall be accompanied by a
payment to Landlord, in the case of any extensions pursuant to clause (iii) or
(iv) of this Section 6.1(c), in the amount equal to $20,000 per day (for a
minimum of one month) for each day that the Fixed Construction Commencement Date
or the Fixed Construction Period, as applicable, is so extended (it being agreed
that in the event that Excess Site Acquisition


--------------------------------------------------------------------------------




Costs exist for the calendar quarter in which Landlord receives Tenant’s notice
given under this Section 6.1(c)(v) any payment to Landlord required under this
Section 6.1(c), in lieu of payment in cash by Tenant, instead shall be credited
by Landlord against such Excess Site Acquisition Costs in respect to the
calendar quarter in which Landlord receives such notice).

(vi)      In addition to the other extensions provided for in this Section
6.1(c), if (A) Tenant is seeking construction financing for the construction of
the New Building, (B) the proposed construction lender requires as a condition
to entering into such construction financing that Tenant obtain insurance
against terrorist acts, (C) such insurance is generally required by lenders with
respect to loans for the construction or refinancing of buildings in midtown
Manhattan of a size and nature comparable to the New Building, (D) Tenant is
using its best efforts to obtain such insurance and (E) such insurance is not
Commercially Available, then for so long as Tenant provides evidence, reasonably
satisfactory to Landlord, that the conditions listed in this Section 6.1(c)(vi)
continue to be met, Tenant shall be entitled to an extension of the Fixed
Commencement Construction Date.

(d)                    Approval of Architects.

(i)        Design Architect. The design architect for any Construction Work
(other than Interior Construction Work or Demolition Work) governed by any
element of the DUO shall be the Design Architect. If Tenant shall desire to
replace Renzo Piano Building Workshop or any Replacement Design Architect
previously approved by Landlord as the Design Architect, then such replacement
Design Architect proposed by Tenant shall be approved by Landlord (such approved
replacement Design Architect, the “Replacement Design Architect”), so long as
the proposed Replacement Design Architect, in Landlord’s reasonable judgment,
meets all of the following criteria (the “Replacement Design Architect Approval
Criteria”): (A) the proposed Replacement Design Architect is known for
artistically combining architecture and engineering in inventive and unique
ways; (B) the proposed Replacement Design Architect is capable of creating
architecture that sensitively and imaginatively addresses the needs of users of
the improvement as well as user of adjacent city sidewalks; (C) the proposed
Replacement Design Architect is known for sensitive and imaginative use of
materials to resolve problems in new ways; (D) the proposed Replacement Design
Architect is known for an influential, diverse body of work, all of which is, as
a whole, internationally recognized for high standards of excellence in
architecture; (E) the proposed Replacement Design Architect is the recipient of
international awards and prizes; (F) the proposed Replacement Design Architect
has experience in creating architecture that is responsive to complex urban
sites; and (G) the proposed Replacement Design Architect will be involved in all
phases of the design, including an active role while the New Building is under
construction. In the event that Tenant proposes to replace the Design Architect
with an architect that, in Landlord’s reasonable judgment, does not meet the
Replacement Design Architect Approval Criteria, then Landlord may approve or
disapprove the proposed Design Architect in Landlord’s sole discretion. Any
proposed Replacement Design Architect shall, in any event, have substantial
experience in construction projects that are comparable in scope and visibility
to the New Building and shall not be a Prohibited Person. If Landlord fails to
approve or reject any architect nominated by Tenant to be a Design Architect
within sixteen (16) Business Days after the written submission to Landlord of
such architect’s name and other information (including adequate portfolio
information) sufficiently detailed to permit Landlord to make a reasoned
judgment of the appropriateness of the proposed architect for the 42nd Street
Project, or Landlord fails to make reasonable requests for additional
information related thereto within such time period and thereafter to approve or
reject such architect within eleven (11) Business Days after written submission
of such additional information as


--------------------------------------------------------------------------------




Landlord shall have reasonably requested, Tenant shall have the right to give
Landlord a reminder notice, which reminder notice shall contain the following
caption in bold and capitalized type:

YOUR APPROVAL OF                              AS THE DESIGN ARCHITECT SHALL BE
DEEMED GIVEN IF YOU FAIL TO APPROVE OR REJECT SUCH PERSON WITHIN FIVE (5)
BUSINESS DAYS FROM THE DATE OF YOUR RECEIPT OF THIS NOTICE.

If Landlord fails to approve or reject the proposed architect within five (5)
Business Days after its receipt of such reminder notice, such architect shall be
deemed approved by Landlord. Any rejection of an architect by Landlord shall be
accompanied by specific reasons set forth in reasonable detail.

(ii)       Other Architects and Engineers. Except in respect of the Design
Architect (which shall be approved in accordance with Section 6.1(d)(i) hereof),
the Production Architect and each other architect and engineer proposed to be
engaged in respect to any Construction Work (other than Interior Construction
Work or demolition work (other than the Demolition Work)) (A) governed by any
element of the DUO, (B) affecting a Structural Component (other than by having a
Nonadverse Structural Effect), or (C) of a value of greater than $1,000,000
(which amount shall be Adjusted for Inflation from the Substantial Completion
Date), shall be approved by Landlord: (1) in respect of any Construction Work
subject to clause (A) of this Section 6.1(d)(ii), in Landlord’s sole discretion;
and (2) in respect of Construction Work subject only to clause (B) or (C) of
this Section 6.1(d)(ii), in Landlord’s approval not to be unreasonably withheld.
Each such Architect shall have substantial experience in construction projects
that are comparable in scope to such architect’s intended work at the Project
and shall not be a Prohibited Person. Each such Engineer shall (x) be of
recognized standing among its peers, (y) have at least ten (10) years experience
in providing engineering services in respect of highrise buildings in urban
centers and (z) not be a Prohibited Person. If Landlord fails to approve or
reject any architect nominated by Tenant to be an Architect (other than the
Design Architect), or engineer nominated by Tenant to be an Engineer, as the
case may be, within sixteen (16) Business Days after the written submission to
Landlord of such architect’s name and other information (including adequate
portfolio information) sufficiently detailed to permit Landlord to make a
reasoned judgment of the appropriateness of the proposed architect or engineer,
as the case may be, for the 42nd Street Project, or Landlord fails to make
reasonable requests for additional information related thereto within such time
period and thereafter to approve or reject such architect or engineers, as the
case may be within eleven (11) Business Days after written submission of such
additional information as Landlord shall have reasonably requested, Tenant shall
have the right to give Landlord a reminder notice, which reminder notice shall
contain the following caption in bold and capitalized type:

YOUR APPROVAL OF                              AS AN ARCHITECT/ENGINEER SHALL BE
DEEMED GIVEN IF YOU FAIL TO APPROVE OR REJECT SUCH PERSON WITHIN FIVE (5)
BUSINESS DAYS FROM THE DATE OF YOUR RECEIPT OF THIS NOTICE.

If Landlord fails to approve or reject the proposed architect or engineers, as
the case may be, within five (5) Business Days after its receipt of such
reminder notice, such architect or engineer, as the came may be, shall be deemed
approved by Landlord. Any rejection of an architect or engineer, as the case may
be, by Landlord shall be accompanied by specific reasons setting forth in
reasonable detail the basis for such rejection.


--------------------------------------------------------------------------------




(e)       Approval of Contractors.

(i)        General Standard; Prohibited Persons. All Construction Work shall be
performed and/or managed by one or more reputable and responsible general
contractor(s) (or if Tenant, or any Subtenant, as the case may be, hires
contractors instead of a general contractor, such contractors) or construction
manager(s). No general contractor, construction manager, Major Contractor or
other contractor that is engaged to do Construction Work shall be a Prohibited
Person. Tenant shall cause such restriction to be inserted in each Sublease.

(ii)       General Contractor(s) and Construction Manager(s). Each general
contractor and/or construction manager engaged in respect of Tenant’s
Construction Work shall be subject to the approval of Landlord. Landlord
approves, on the date hereof, those general contractors and construction
managers listed on Exhibit M attached hereto (it being understood that such
approval of Landlord (A) is valid for a period ending on the earlier of (1) the
date that is five (5) years after the date hereof and (2) the occurrence of any
material change in the ownership of the applicable general contractor or
construction manager, as the case may be and (B) is not an approval of any
proposed general contractor construction manager’s Prohibited Person status).
Tenant shall deliver to Landlord and update as necessary from time to time upon
request therefor, a list identifying to Landlord each general contractor and
construction manager that is a member of the Development Team. Landlord shall
have the right to disapprove any such general contractor or construction manager
only: [a] if such general contractor or construction manager is a Prohibited
Person; or [b] if such general contractor or construction manager, in Landlord’s
reasonable judgment, has demonstrated a failure, based on prior job performance,
to exercise due care in the performance of the work for which such contractor
may be hired in respect of the New Building (it being agreed that no Person
listed on Exhibit M attached hereto may be disapproved by Landlord on the basis
described in this clause (b) of this Section 6.1(e)(ii)). If Landlord fails to
approve or reject any such general contractor or construction manager within
eleven (11) Business Days after the written submission to Landlord of such
Person’s name, address, phone number and EIN (as well as those Principals
thereof) or Landlord fails to make reasonable requests for additional
information related thereto within such time period and thereafter to approve or
reject such general contractor or construction manager within six (6) Business
Days after written submission of such additional information as Landlord shall
have reasonably requested, Tenant shall have the right to give Landlord a
reminder notice, which reminder notice shall contain the following caption in
bold and capitalized type:

YOUR APPROVAL OF                                AS A MEMBER OF A DEVELOPMENT
TEAM SHALL BE DEEMED GIVEN IF YOU FAIL TO APPROVE OR REJECT SUCH PERSON WITHIN
FIVE (5) BUSINESS DAYS FROM THE DATE OF YOUR RECEIPT OF THIS NOTICE.

If Landlord fails to approve or reject such proposed member of the Development
Team within five (5) Business Days after its receipt of such reminder notice,
such proposed member of the Development Team shall be deemed approved by
Landlord. Any rejection of such a member of the Development Team by Landlord
shall be accompanied by specific reasons setting forth in reasonable detail the
bases for such rejection.

(iii)      Major Contractors. Prior to the time at which Tenant solicits any
bids for labor or materials for any Construction Work (other than Interior
Construction Work) governed by any element of the DUO or affecting a Structural
Component (other than by having a Nonadverse


--------------------------------------------------------------------------------




Structural Effect), Tenant shall furnish Landlord for its approval (to the
extent hereinafter provided) a list of all Persons Tenant intends to solicit for
any such work who, if so selected, would (a) have a contract in respect of the
Property amounting to a value of greater than $1,000,000 (which amount shall be
Adjusted for Inflation from the Substantial Completion Date), or (b) otherwise
be responsible for an item that is governed by the DUO or affects a Structural
Component, other than by having a Nonadverse Structural Effect (any such
contractor, a “Major Contractor”). The list shall state the name, address, phone
number and EIN of each such Major Contractor and each of its Principals and in
what capacity such Major Contractors would be performing work at the Property.
Landlord shall have the right to disapprove any Major Contractor only: (1) if
such Major Contractor is a Prohibited Person; or (2) if such Major Contractor,
in Landlord’s reasonable judgment, demonstrated a failure, based on prior job
performance, to exercise due care in the performance of the work for which such
Major Contractor may be hired in respect of the New Building (it being agreed
that no Person listed on Exhibit N attached hereto may be disapproved by
Landlord on the basis described in this clause (2) of this Section 6.1(e)(iii)).
If Landlord fails to approve or reject any Major Contractor within eleven (11)
Business Days after the receipt by Landlord of such Major Contractor’s name,
address, phone number and EIN (and those of its Principals), or Landlord fails
to make reasonable requests for additional information related thereto within
such time period and thereafter to approve or reject such Major Contractor
within six (6) Business Days after written submission of such additional
information as Landlord shall have reasonably requested, Tenant shall have the
right to give Landlord a reminder notice, which reminder notice shall contain
the following caption in bold and capitalized type:

YOUR APPROVAL OF                                AS A MAJOR CONTRACTOR SHALL BE
DEEMED GIVEN IF YOU FAIL TO APPROVE OR REJECT SUCH PERSON WITHIN FIVE (5)
BUSINESS DAYS FROM THE DATE OF YOUR RECEIPT OF THIS NOTICE.

If Landlord fails to approve or reject the proposed Major Contractor within five
(5) Business Days after its receipt of such reminder notice, such Major
Contractor shall be deemed approved by Landlord. Any rejection of a Major
Contractor by Landlord shall be accompanied by specific reasons set forth in
reasonable detail. Landlord approves, on the date hereof, the Major Contractors
listed on Exhibit N attached hereto.

Section 6.2   Plans and Specifications.

(a)       Approval of Plans and Specifications. (i) Approval Standard. In the
event that the Design Architect is Renzo Piano Building Workshop, or a
Replacement Design Architect approved or deemed approved by the Landlord in
accordance with the Replacement Design Architect Approval Criteria, the standard
for approval of all DUO design reviews shall be “Landlord’s reasonable
judgment”. In the event that the Design Architect is not Renzo Piano Building
Workshop, or a Replacement Design Architect approved or deemed approved by the
Landlord in accordance with the Replacement Design Architect Approval Criteria,
the standard for all DUO design reviews shall be “Landlord’s sole discretion”.

(ii)       Approval of Schematic Design Plans. Prior to the date hereof,
Landlord has reviewed the Schematic Design Plans and, having deemed the
Schematic Design Plans (other than the items listed in that certain letter,
dated as of the date hereof, from Landlord to NYTC and Forest City Ratner
Companies (the “December Letter”) a copy of which is attached hereto as Exhibit
I-3) to be in accordance with the DUO, has approved the Schematic Design Plans
(other than


--------------------------------------------------------------------------------




the items listed in the December Letter). Promptly after the date hereof, Tenant
shall submit the items listed in the December Letter to Landlord, and Landlord
shall have the right to approve or disapprove the same in Landlord’s reasonable
discretion with respect to the compliance of same with the DUO (the items listed
in the December Letter, once approved by Landlord in accordance with this
Section 6.2(a)(ii), together with the Schematic Design Plans, the “Approved
Schematic Design Plans”). Landlord hereby approves the design for Tenant’s
Subway Improvements, as such design is depicted in the Site 8 South Subway
Agreement as in effect on the date hereof.

(b)       Submission and Review of Proposed Design Development Plans. Prior to
Tenant’s first submittal of Final Plans and Specifications to the New York City
Buildings Department prior to the Commencement of Construction of the New
Building, Tenant shall submit to Landlord the proposed Design Development Plans
(in both standard architectural drawings and in electronic format (including CAD
drawings)) solely so that Landlord may determine whether the proposed Design
Development Plans conform to the Approved Schematic Design Plans and otherwise
comply with DUO. Landlord’s approval shall be governed by the applicable
provisions of Section 6.2(a)(i) hereof (it being acknowledged and agreed that
the design approval process set forth in this Section 6.2 is an iterative
process that may require at least six (6) months from submittal to Landlord of
the proposed Design Development Plans until Landlord’s approval may be
obtained). If Landlord determines that the proposed Design Development Plans
conform to the Approved Schematic Design Plans, Landlord shall so notify Tenant.
If Landlord determines that the proposed Design Development Plans do not so
conform, Landlord shall so notify Tenant, specifying in reasonable detail in
what respects the proposed Design Development Plans do not so conform, and
Tenant shall revise them to so conform and shall resubmit the proposed Design
Development Plans to Landlord for review for that purpose. Landlord shall be
deemed to have approved any portions of the proposed Design Development Plans as
to which Landlord does not expressly notify Tenant, as set forth in the
immediately preceding sentence, of such non-conformity. The initial review by
Landlord of the proposed Design Development Plans shall be carried out within
twenty (20) Business Days of the date of the submission thereof by Tenant and
any subsequent review by Landlord of any revisions thereto shall be carried out
within fifteen (15) Business Days of the date of Tenant’s submission of such
revision. In the case of resubmissions or revisions, Landlord may not disapprove
any matter previously submitted and approved or deemed approved, except to the
extent that such resubmission or revision affects the matter so approved or
deemed approved.

(c)       Submission and Review of Proposed Final Plans and Specifications.
Prior to Tenant’s first submittal of Final Plans and Specifications to the New
York City Buildings Department prior to the Commencement of Construction of the
New Building, Tenant shall submit to Landlord proposed Final Plans and
Specifications (in both standard architectural drawings and in electronic format
(including the CAD drawings)) solely so that Landlord may determine whether the
proposed Final Plans and Specifications conform to the Design Development Plans
and otherwise comply with DUO. Landlord’s approval shall be governed by the
applicable provisions of Section 6.2(a)(i) hereof (it being acknowledged and
agreed that the design approval process set forth in this Section 6.2. is an
iterative process that may require at least forty-five (45) days from submittal
to Landlord of the proposed Final Plans and Specifications until Landlord’s
approval may be obtained). If Landlord determines that the proposed Final Plans
and Specifications conform to the Design Development Plans, Landlord shall so
notify Tenant. If Landlord determines that the proposed Final Plans and
Specifications do not so conform, Landlord shall so notify Tenant, specifying in
reasonable detail in what respects the proposed Final Plans and Specifications
do not so conform, and Tenant shall revise them to so conform and shall resubmit
the proposed Final Plans and Specifications to Landlord for review for that
purpose. Landlord shall be deemed to have approved any portions of the


--------------------------------------------------------------------------------




proposed Final Plans and Specifications as to which Landlord does not expressly
notify Tenant, as set forth in the immediately-preceding sentence, of such
non-conformity. The initial review by Landlord of the proposed Final Plans and
Specifications shall be carried out within twenty (20) Business Days of the date
of submission thereof by Tenant and any subsequent review by Landlord of any
revisions thereto shall be carried out within fifteen (15) Business Days of
Tenant’s submission of such revision. In the case of resubmissions or revisions,
Landlord may not disapprove any matter previously submitted and approved or
deemed approved, except to the extent that such resubmission or revision affects
any matter so approved or deemed approved.

(d)       Modification of Approved Schematic Design Plans, Design Development
Plans or Final Plans and Specifications. If Tenant desires to modify the
Approved Schematic Design Plans, Design Development Plans or Final Plans and
Specifications after they have been approved or deemed approved by Landlord
pursuant to this Article VI, and either (1) Tenant has not provided to Landlord
an Architect’s Certification, prepared by an Architect or an Engineer approved
(or deemed approved) by Landlord in accordance with Section 6.1(d)(ii) hereof,
describing the proposed modification and stating that such modification is not
to have been governed by any element of the DUO or does not affect a Structural
Component (other than by having a Nonadverse Structural Effect), or (2) such
modification represents an immaterial field change to such plans (notification
of each such immaterial field change being promptly provided to Landlord by
Tenant together with adequate identification of such change and an explanation
of the change made), Tenant shall submit the proposed modifications to Landlord,
clearly identifying each such modification, together with a statement of
Tenant’s reasons therefor. If (A) Tenant has submitted such aforesaid
Architect’s Certification and such Architect’s Certification has not been
objected to by Landlord within five (5) Business Days after Landlord’s receipt
thereof or (B) such modification represents an immaterial field change and
Tenant has provided the information required in clause (2) of this Section
6.2(d), then such submission of the proposed modifications for Landlord’s review
and approval is not required. Unless and until a proposed modification is
clearly identified by Tenant, such modification shall not be considered by
Landlord and the prior set of approved plans shall govern in respect of such
modification. Landlord shall not disapprove any matter previously submitted and
approved, or deemed approved by Landlord, except to the extent that the proposed
modification affects any matter so approved or deemed approved. If Landlord
determines, in accordance with the applicable provisions of Section 6.2(a)(i)
hereof, that any proposed modifications are acceptable to Landlord, Landlord
shall so notify Tenant. If Landlord determines, in accordance with the
applicable provisions of Section 6.2(a)(i) hereof, that such modifications are
not otherwise acceptable, Landlord shall so notify Tenant, setting forth in
reasonable detail Landlord’s reasons for such determination. In the event
Landlord determines the modification to be unacceptable, Tenant shall either (i)
withdraw the proposed modification, in which case construction of the New
Building shall proceed on the basis of the submissions previously approved or
deemed approved by Landlord, or (ii) revise the proposed modifications so that
they are acceptable to Landlord and resubmit them to Landlord for review in
accordance with the standards hereinabove set forth. Each review by Landlord
under this Section 6.2(d) shall be carried out within fifteen (15) Business Days
of the date of submission of the proposed modifications to the Approved
Schematic Design Plans, Design Development Plans or the Final Plans and Approved
Specifications, as the case may be, unless the proposed modification
substantially alters the Approved Schematic Design Plans, Design Development
Plans or the Final Plans and Specifications, in which event, so long as Landlord
notifies Tenant within such fifteen (15) Business Day period that Landlord so
regards the proposed modification, Landlord’s review shall be carried out within
twenty (20) Business Days of the date of submission of the proposed
modification.


--------------------------------------------------------------------------------


(e)       Compliance with Legal Requirements. The Final Plans and Specifications
(and any modification thereto) shall comply with all Legal Requirements and
Insurance Requirements (but need not comply with the Zoning Resolution, it being
understood that the Construction Work may be constructed without reference to
the provisions of the Zoning Resolution). Landlord’s approval of any such Final
Plans and Specifications (or any modification thereto) drawings shall not be,
nor shall be construed as being, or relied upon as, a determination that any
such Final Plans and Specifications (or any modification thereto) drawings
comply with any Legal Requirements or Insurance Requirements.

(f)        Submission in Triplicate. All drawings submitted to Landlord pursuant
to this Section 6.2 shall be submitted in triplicate.

(g)       Production Architect. Notwithstanding any provision of this Lease
requiring the execution by the Design Architect of any certificate or other
document, Landlord agrees that such certificate or other document (including,
without limitation, any Architect’s Certificate and any document with respect to
the determination of the occurrence of Substantial Completion) may be executed,
in lieu thereof, by the Production Architect on behalf of the Design Architect
once approved by the Design Architect.

Section 6.3          Performance of Construction Work.

(a)       Standards for Construction Work.

(i)        All Construction Work shall be performed with due diligence,
continuity, in a good and workmanlike manner and in accordance with good
construction practice, subject however to Unavoidable Delays.

(ii)       All Construction Work shall be performed and completed in accordance
with the DUO, the applicable Final Plans and Specifications as they relate to
the DUO, all Legal Requirements, Insurance Requirements and the provisions of
Articles VI, VIII and XI hereof, as applicable.

(iii)      From and after the Delivery Date, the Property shall be free of liens
(it being understood that Tenant shall have up to forty-five (45) days to cause
any liens imposed on the Property from and after the Delivery Date to be fully
discharged or bonded and to provide evidence thereof to Landlord).

(iv)      All Construction Work, when completed, shall be of the standard and
quality commonly required at Class “A” office buildings (as understood on the
date hereof) in midtown Manhattan.

(v)       Tenant shall maintain a complete set of “as built” plans and
specifications or marked construction documents and, if prepared by or for
Tenant or any Person doing such Construction Work, auto CAD Disks with respect
to any such Construction Work, and shall, when and as requested by Landlord,
deliver a copy thereof (together with all change orders, field changes, and
other changes that comprise a complete record of all such work) to Landlord.

(vi)      No temporary or permanent certificate of occupancy shall be requested
by or for Tenant with respect to the Project or any portion thereof unless the
Construction Work for


--------------------------------------------------------------------------------




which such certificate is being sought has been substantially completed in
accordance with the applicable provisions of the DUO.

(vii)     Each agreement between Tenant and any contractor, materialman or other
party performing any Construction Work shall contain a representation made by
such contractor, materialman or other party that such party is not a Prohibited
Person and shall contain a termination right for the benefit of Tenant if such
representation shall at any time be untrue.

(b)       Conditions Precedent to Commencement of Construction Work. Tenant
shall not commence any Tenant Construction Work and shall not permit any
Subtenant or any other Person to commence any Construction Work, (other than
Interior Construction Work and the Demolition Work) governed by any element of
the DUO or affecting a Structural Component (other than by having a Nonadverse
Structural Effect), unless and until:

(i)        Approval of Plans. Landlord shall have approved the Final Plans and
Specifications to the extent required in Section 6.2 hereof;

(ii)       Permits. Tenant, at its sole cost and expense, shall have obtained
(and thereafter shall maintain) all necessary permits and authorizations
required by Legal Requirements for the commencement and prosecution of such work
and for approval thereof upon completion, and Tenant shall deliver to Landlord
copies of any and all of such permits and/or authorizations required to commence
such work prior to the commencement thereof;

(iii)      Documents. Tenant shall have delivered to Landlord the following
items: (A) copies of all Final Plans and Specifications which have been stamped
as approved by the New York City Buildings Department (it being agreed that the
Final Plans and Specifications submitted to the New York City Buildings
Department for approval may be only those Final Plans and Specifications
approved by Landlord pursuant to Section 6.2(c) hereof); (B) executed
counterparts (or copies thereof) of the Collateral Assignments in respect of all
construction agreements between Tenant and any general contractor, construction
manager, the Design Architect and the other Architects; (C) construction
schedules and staging plans; and (D) certificates for the insurance required by
Section 10.1 hereof, together with evidence reasonably satisfactory to Landlord
of the payment of the premiums therefor;

(iv)      Construction Guaranties. With respect only to Tenant’s Construction
Work, including, without limitation. Section 6.6 and Core and Shell “punch list”
items (the “Core and Shell Punchlist”) prepared by Tenant and delivered to the
Major Contractors upon Substantial Completion, a copy of which Core and Shell
Punchlist shall be delivered to Landlord, upon Substantial Completion (and not
with respect to any other Construction Work) Tenant has caused NYTC and FCE to
execute and deliver to Landlord the NYTC Construction Guaranty and the FCE
Construction Guaranty, respectively; provided, however, that if, prior to or
after the commencement of Tenant’s Construction Work: (w) NYTC Member is the
sole member of Tenant, then Tenant shall only be required to cause the NYTC
Construction Guaranty to be executed and delivered to Landlord pursuant to this
Section 6.3(b)(iv); (x) FC Member is the sole member of Tenant, then Tenant
shall only be required to cause the FCE Construction Guaranty to be executed and
delivered to Landlord pursuant to this Section 6.3(b)(iv); (y) ING is the sole
member of Tenant, then Tenant shall only be required to cause the ING
Construction Guaranty to be executed and delivered to Landlord pursuant to this
Section 6.3(b)(iv); and (z) ING is the sole member of FC Member, then Tenant
shall, in addition to the NYTC Construction Guaranty, be required to cause the
ING Construction Guaranty to


--------------------------------------------------------------------------------




be executed and delivered to Landlord pursuant to this Section 6.3(b)(iv) in
lieu of the FCE Construction Guaranty; and provided further that Landlord agrees
that if, after any Construction Guaranty is provided to Landlord in accordance
with this Section 6.3(b)(iv), Tenant delivers to Landlord a NYTC Construction
Guaranty, an FCE Construction Guaranty or an ING Construction Guaranty pursuant
to clauses (w), (x), (y), or (z), as applicable, then Landlord shall acknowledge
in writing to NYTC, FCE or ING Vastgoed B B.V., as applicable, promptly after
the aforesaid delivery, that any Construction Guaranty previously delivered to
Landlord, and that is to be superseded by the newly delivered Construction
Guaranty, is of no further force or effect); and

(v)       There shall be no Default (other than a Minor Default) or Event of
Default hereunder.

(c)       Obligations Following Completion of Construction Work. Promptly
following completion of any Construction Work (or, in respect of Tenant’s
Construction Work, Substantial Completion of Tenant’s Construction Work), Tenant
shall furnish to Landlord:

(i)        In respect of any Construction Work governed by any element of the
DUO, an Architect’s Certification (which Architect’s Certification has not been
objected to within ten (10) Business Days of Landlord’s receipt thereof),
prepared by an Architect approved (or deemed approved) by Landlord in accordance
with Section 6.1(d)(ii) hereof, that (A) the Architect has examined the
applicable Final Plans and Specifications, (B) to its best knowledge, after
appropriate investigation, the Construction Work, as then constructed, has been
completed substantially and in all material respects in accordance with the
applicable Final Plans and Specifications as it relates to and complies with the
DUO, and (C) with respect to Tenant’s Construction Work only, indicates in
respect to each of (1) the Project overall, and (2) each element of the Project
Components, the total number of Square Feet and Rentable Square Feet, and
indicating which portion of the difference between Square Feet and Rentable
Square Feet is on account of Discretionary Inside Mechanical Space and which
portion is on account of below grade, Revenue Producing Retail Space;

(ii)       A copy or copies of the temporary or permanent certificate(s) of
occupancy for such Construction Work, if applicable;

(iii)      (A) In respect of the entire Project other than any Subtenant’s
initial tenant improvements to its Demised Space, a complete set of “as built”
plans in duplicate (one of such plans being delivered in electronic format
(including CAD drawings)) showing such construction, as then constructed, if
available, and if not available, “marked” final drawings, and (B) in respect of
any Subtenant’s (including, without limitation, NYTC in its capacity as a
Subtenant) initial tenant improvements to its Demised Space, a complete set of
“as built” plans in duplicate (one of such plans being delivered in electronic
format (including CAD drawings)), if available, and if not available, “marked”
final drawings, if available;

(iv)      Upon request by Landlord, copies of any documents filed with the New
York City Department of Buildings;

(v)       Any permits or authorizations which are required for such Construction
Work as completed;

(vi)      Copies of all guaranties or certifications called for under any
construction agreements, promptly after receipt thereof by Tenant or Tenant’s
Related Entities;


--------------------------------------------------------------------------------




(vii)     Copies of all New York Board of Fire Underwriters Certificates (or the
equivalent certificate of any successor organization) for such Construction
Work;

(viii)    Copies of duly executed waivers of mechanic’s lien from each provider
of materials, supplies, equipment or labor to the Project relating to such
Construction Work or other evidence of payment reasonably satisfactory to
Landlord, promptly after receipt thereof by Tenant;

(ix)       In respect of Tenant’s Construction Work, an easement plan for the
applicable portion of the Project showing the location of all easements
affecting the Project (or an “as built” survey providing the same information),
if required by the New York City Department of Buildings for the issuance of a
building permit or certificate of occupancy in respect thereto, and

(x)        Any plans and specifications and other applicable documents in
Tenant’s possession reasonably requested by Landlord to demonstrate compliance
with the DUO.

(d)       No Responsibility of Landlord. Landlord shall have no responsibility
to Tenant or to any Subtenant, architect, engineer, contractor, subcontractor,
supplier, materialman, workman or other person, firm or corporation who shall
engage in or participate in any construction of any Construction Work. Notice is
hereby given that Landlord shall not be liable for any labor or materials
furnished or to be furnished to Tenant upon credit, and that no mechanic’s or
other lien for any such labor or materials shall attach to or affect the estate
or interest of Landlord in and to the Property. Whenever and as often as any
such lien shall have been filed against the Property, whether or not based upon
any action or interest of Tenant or any Subtenant, or if any conditional bill of
sale shall have been filed for or affecting any materials, machinery or fixtures
used in the construction, repair or operation thereof, or annexed thereto by
Tenant, Tenant shall promptly take such action by bonding, deposit or payment as
will remove or satisfy the lien or conditional bill of sale.

(e)       Right of Inspection. Landlord shall have the right, during the
performance of any Construction Work governed by any element of the DUO or
affecting a Structural Component (other than by having a Nonadverse Structural
Effect), to (i) maintain, at Landlord’s cost, field personnel or other
representatives at the Project to observe Tenant’s construction methods and
techniques and to determine that such Construction Work is being performed in
accordance with the provisions of this Lease, and (ii) have such field personnel
or other designers attend Tenant’s job and/or safety meetings (it being agreed
that such Landlord’s field personnel or other representatives shall not instruct
contractors, interfere with or impede the work of such or other workers in
respect of any such Construction Work). Landlord agrees that the presence and
activities of such field personnel or other representatives shall not impede in
any respect the performance of such Construction Work. No such observation or
attendance by Landlord’s personnel, designers or other representatives shall
impose upon Landlord responsibility for any failure by Tenant to comply with any
Legal Requirements, Insurance Requirements or safety practices in connection
with such Construction Work or constitute an acceptance of any such Construction
Work which does not comply in all respects with the provisions of this Lease.

Section 6.4          Use of Plans and Specifications. Landlord shall have the
right to use without any payment or other compensation by Landlord therefor,
solely for the purposes set forth in the following sentence, (a) the Approved
Schematic Design Plans, the Design Development Plans and the Final Plans and
Specifications, (b) any surveys and “as built” plans showing the applicable
Construction Work, and (c) any other plans and specifications with respect to
such Construction


--------------------------------------------------------------------------------




Work. Landlord shall have the right to use the items enumerated in clauses (a)
through (c) above to facilitate the exercise of its rights under this Lease and,
subsequent to the expiration or termination of this Lease where Landlord retains
title to the Property, for the construction, use, operation and Alteration of
the applicable Project Component and other purposes incidental thereto; subject,
however, to the following restrictions:

(i)        the work product of the Design Architect (the “DA Work Product”) may
be used only for the completion of the Construction Work in question or for
reference purposes for additions, extensions, remodeling or modification of the
Construction Work in question not designed by the Design Architect; however,
ownership rights to said DA Work Product and rights therefrom may not be
transferred to another party for its use in the design of another project;

(ii)       Design Architect retains all statutory and reserve rights, including
copyright, to typical or standard design details, depictions, instructions and
specifications regularly used by the Design Architect in the ordinary course of
its architectural practice;

(iii)      Design Architect retains the right to publish images and appropriate
technical information from Design Architect’s work in professional journals and
for portfolio publicity purposes;

(iv)      Design Architect is not responsible for errors or discrepancies on any
electronic portable media on which Design Architect’s design documents are
transferred except to the extent that such errors or inconsistencies are caused
by or contributed to by Design Architect when it transfers such information to
such media or while such media are in Design Architect’s possession or control;

(v)       in connection with any publication of photographs or other
representations of the Construction Work in question where the design of the
Construction Work in question is the subject of the publication, if applicable,
the party causing such publication will endeavor to see that reference to the
Design Architect as architect for the Construction Work in question is included
in any such publication as follows: Renzo Piano Building Workshop, Design
Architects, with Fox and Fowle Architects, Executive Architect; and

(vi)      if the Project is materially modified after its completion and Design
Architect has not consented or participated in such modification, no reference
shall be made to Renzo Piano Building Workshop or Fox and Fowle Architects, as
the architect(s) for the Construction Work in question, and the owner of the
Construction Work in question shall use its diligent efforts to prevent the
dissemination of information regarding such completion or modification which
includes any such reference.

Nothing in this Section 6.4 shall permit the selection by Tenant and approval of
a Design Architect other than in accordance with Section 6.1(d) hereof. The
provisions of this Section 6.4 shall survive any such expiration or earlier
termination of this Lease.

Section 6.5          Conditions Precedent to Commencement of Demolition,
Asbestos Removal and Lead Abatement. (a) Tenant shall not commence any
demolition of the Existing Improvements or commence asbestos removal or lead
paint abatement of the Existing Improvements (any such work, the “Demolition
Work”) unless and until: (i) Tenant shall have obtained and delivered to
Landlord true and complete copies of all necessary permits, consents,
certificates and


--------------------------------------------------------------------------------




approval of all necessary Governmental Authorities in respect of such work; and
(ii) Tenant shall have delivered to Landlord satisfactory certificates
evidencing the insurance required by Article X hereof. Subject to Sections
6.5(b) and 6.5(c) hereof, Tenant covenants and agrees that once Tenant has
initiated the Demolition Work, it shall thereafter commence Tenant’s
Construction Work and continuously, diligently and without material interruption
pursue Tenant’s Construction Work until completion.

(b)       After the occurrence of the Delivery Date, Tenant may, at Tenant’s
sole election, demolish specified Existing Improvements in accordance with this
Section 6.5(b) and not be subject to the covenant contained in the last sentence
of Section 6.5(a) hereof if:

(i)        Based on the internal investigation and assessment of the New York
City Building Department (and not on information provided by Tenant or any third
party related to or otherwise associated with Tenant), the New York City
Building Department deems a condition in an Existing Improvement to be unsafe
and requires immediate demolition of such Existing Improvement; or

(ii)       (A)      Tenant provides to Landlord a statement containing (1)
Tenant’s representation that an Existing Improvement has a condition that is an
imminent threat to public safety and (2) reasonably detailed information
(together with any supporting information reasonably satisfactory to Landlord)
demonstrating that Tenant has maintained the Existing Improvement in a
responsible manner and has in no way exacerbated or otherwise increased the
unsafe condition. Within two (2) Business Days of Landlord’s receipt of such
statement, Landlord shall confirm the availability of the Demolition Engineer
and shall forward such statement (together with any supporting information
provided by Tenant therewith and a copy of this provision) to the Demolition
Engineer, requesting the Demolition Engineer to make its assessment within three
(3) Business Days of receipt of such materials from Landlord;

(B)       The Demolition Engineer, in a statement to both Tenant and Landlord
(1) finds that the indicated Existing Improvement has a condition that is an
imminent threat to public safety, (2) confirms that the maintenance of the
Existing Improvement by Tenant in no way exacerbated or otherwise increased the
unsafe condition, and (3) provides a scope of work and an estimate of the most
cost-efficient manner for Tenant to remedy the unsafe condition other than
demolition of the applicable Existing Improvements; and

(C)       The estimated cost of remedying the unsafe condition (as estimated by
the Demolition Engineer in accordance with clause (B) above) would exceed (1)
100% of the Assessed Value of the Existing Improvements if the proposed
demolition would occur between twenty-four (24) months and one day less than
eighteen (18) months prior to the Fixed Construction Commencement Date, (2) 75%
of the Assessed Value of the Existing Improvements if the proposed demolition
would occur between eighteen (18) months and one day less than twelve (12)
months prior to the Fixed Construction Commencement Date, (3) 50% of the
Assessed Value of the Existing Improvements if the proposed demolition would
occur between twelve (12) months and one day less than six (6) months prior to
the Fixed Construction Commencement Date and (4) 25% of the Assessed Value of
the Existing Improvements if the proposed demolition would occur between six (6)
months prior to and the Fixed Construction Commencement Date; provided, however,
that Tenant may elect to deliver to Landlord a certification accelerating the
Fixed Construction Commencement Date, in which event such accelerated Fixed
Construction Commencement Date shall constitute the Fixed Construction
Commencement Date for all purposes under this Lease.


--------------------------------------------------------------------------------




(iii)      The term “Demolition Engineer” shall mean one of (A) Robert Sillman
of Robert Sillman Associates PC, (B) Diane Kaese of Wiss Janney Elstner, (C)
Jeff Smilow of Ysrael Senuk PC or (D) another engineer determined, in any event,
as set forth in this Section 6.5(b)(iii). In the event that the first named
Demolition Engineer is not available or is unwilling to serve, the Demolition
Engineer next set forth on the list shall be engaged, and so on, until arriving
at an available Demolition Engineer. If none of such listed Persons is available
or willing to serve, the Demolition Engineer shall be selected by the AAA and
shall be an impartial engineer, with at least ten (10) years current experience
in the assessment of safety conditions in commercial structures in New York
City. Tenant shall pay all fees and expenses of the Demolition Engineer (and, if
necessary, AAA’s involvement with the selection thereof).

(c)       Notwithstanding that the Delivery Date has not occurred, Tenant may,
at Tenant’s sole election, demolish Existing Improvements in accordance with
this Section 6.5(c) and not be subject to the covenant contained in the last
sentence of Section 6.5(a) hereof, in the event that: (i) Landlord has obtained
vacant possession of less than all of the Existing Improvements (any such
improvements, the “Vacant Existing Improvements”); (ii) Tenant provides to
Landlord a guaranty of any Guarantor, substantially in the form of the
Construction Guaranties (modified so as to (x) guaranty (1) completion of all of
such Demolition Work that is commenced by Tenant pursuant to this Section 6.5(c)
and (2) Tenant’s obligations pursuant to the access agreement described in
clause (iii) of this Section 6.5(c) and (y) delete Section 16 thereof (i.e., the
financing contingency)); (iii) Tenant enters into an access agreement with
Landlord in a form mutually agreed upon by Landlord and Tenant; and (iv) Tenant
complies with the requirements of Section 6.5(a) hereof. Provided that Tenant
has satisfied the conditions set forth in clauses (i) through (iv) of this
Section 6.5(c), then Tenant shall be permitted to undertake the following
activities on the specified Vacant Existing Improvements:

(A)      Demolish the Vacant Existing Improvements on any one or more of Lots
15, 8, 14 and 53; and/or

(B)       Undertake pre-demolition activities (e.g., asbestos removal, lead
paint abatement) in respect of the other Vacant Existing Improvements.

Nothing in this Section 6.5(c) shall permit Tenant to undertake any excavation
on the Property. In the event that litigation is commenced against Landlord in
respect of the Property and Landlord reasonably demonstrates that such
litigation is directly related to Tenant’s initiating of demolition of Existing
Improvements prior to the removal of all occupants from the Property, then each
Non-Delivery Event shall be extended by a period of time equal to the duration
of such litigation. Tenant shall indemnify, defend and hold harmless each Public
Party and its respective officers, directors, members, managers, shareholders,
agents and affiliates, and the successor and assigns of each of the foregoing,
from and against all claims, actions, causes of action, losses, damages and
expenses (including, without limitation, reasonable attorneys’ fees and
expenses) suffered or incurred by the Public Parties arising out of or related
to (1) the aforesaid litigation and (2) any additional costs incurred hereunder
due to Demolition Work performed pursuant to this Section 6.5(c). Upon the
request of Landlord, in Landlord’s sole discretion, Tenant shall promptly cease
all Demolition Work implicated in such litigation. Landlord acknowledges that
Tenant’s access to less than all of the Existing Improvements pursuant to this
Section 6.5(c) shall not be deemed delivery of Possession of the Property or any
portion thereof.


--------------------------------------------------------------------------------




Section 6.6          Construction of Tenant’s Subway Improvements (a) Tenant
shall perform or cause to be performed any required Construction Work in respect
of the 40th Street subway entrance (including, without limitation, the
relocation thereof) in accordance with the requirements of the Zoning Resolution
as set forth on June 20, 2000 as if such requirements were applicable to the
Property (“Tenant’s Subway Improvements”). The construction of Tenant’s Subway
Improvements shall be governed by the Site 8 South Subway Agreement and all
applicable Legal Requirements; provided, however, that Landlord shall have the
continuing right to review any modification to the Site 8 South Subway Agreement
and to approve same solely to the extent that any such modification impacts the
DUO. In the event of any conflict between the terms of this Lease and the terms
of the Site 8 South Subway Agreement in respect of the performance of Tenant’s
Subway Improvements, the terms of the Site 8 South Subway Agreement shall
prevail. Landlord acknowledges that substantial completion of Tenant’s Subway
Improvements is not a condition precedent to Substantial Completion of Tenant’s
Construction Work.

(b)       Tenant shall be responsible for all costs in respect of Tenant’s
Subway Improvements. Subject to Section 3.04(b) of the Site 8 South LADA, the
actual costs of Tenant’s Subway Improvements in excess of Four Million Dollars
($4,000,000) shall be reimbursed to Tenant as a credit against PILOT under this
Lease, but only to the extent that any such excess expenditure was reasonably
required, in Landlord’s reasonable opinion based on a detailed accounting of
such costs provided by Tenant to Landlord, in order to construct the minimum
improvements that would be required under the Zoning Resolution as of June 20,
2000.

(c)       In the event that the completion of Tenant’s Subway Improvements is
determined by the New York City Department of Buildings to be a condition to
obtaining a temporary or permanent certificate of occupancy for the Core and
Shell (and, therefore, is a condition to the achievement of Substantial
Completion), and Tenant is delayed in obtaining any such certificate of
occupancy solely due to a delay actually caused by the New York City Transit
Authority (after taking into account all reasonable measures that were taken or
should reasonably have been taken by Tenant to mitigate the effects thereof),
the Fixed Substantial Completion Date shall be extended for a period reasonably
determined by Landlord, but in no event shall such extension be for a period
greater than the period reasonably caused by such delay.

(d)       Prior to the execution of the Site 8 South Subway Agreement, the
Public Parties shall, at Tenant’s reasonable cost, cooperate with Tenant in any
reasonable way, to facilitate (but without the requirement to expend or to
commit to expend funds) the participation of the New York City Transit Authority
with the Project.

Section 6.7          Final Completion; Permanent Certificate of Occupancy.
Tenant shall, using commercially reasonable efforts, diligently and continuously
pursue the development of the New Building until the New Building shall be
complete and fully operational. Within a reasonable period after the completion
of the initial build out in respect of Demised Space constituting one hundred
percent (100%) of the Square Feet to be occupied in the New Building, Tenant
shall with reasonable diligence obtain (or cause to be obtained) a permanent
certificate of occupancy for the New Building.

Section 6.8          Construction Agreements. All construction agreements valued
at One Hundred Thousand Dollars ($100,000) or more shall include the following
provisions:


--------------------------------------------------------------------------------




(a)       [“Contractor” / “Subcontractor” / “Materialman”] hereby agrees that
immediately upon the purchase by [“contractor” / “subcontractor” /
“materialman”] of any building materials to be incorporated in the Property (as
defined in the Agreement of Lease, dated                  , 2001, between Owner
and 42nd St. Development Project, Inc. (the “Lease”)), such materials shall
become the sole property of the Landlord (as defined in the Lease),
notwithstanding that such materials have not been incorporated in, or made a
part of, such Property at the time of such purchase; provided, however, that the
Landlord (as defined in the Lease) shall not be liable in any manner for payment
to [“contractor” / “subcontractor” / “materialman”] in connection with the
purchase of any such materials, and Landlord shall have no obligation to pay any
compensation to [“contractor” / “subcontractor” / “materialman”] by reason of
such materials becoming the sole property of the Landlord.

(b)       [“Contractor” / “Subcontractor” / “Materialman” hereby agrees that
notwithstanding that [“contractor” / “subcontractor” / “materialman”] performed
work at the Property (as defined in the Lease) or any part thereof, Landlord
shall not be liable in any manner for payment to [“contractor” / “subcontractor”
/ “materialman”] in connection with the work performed at the Property.

(c)       [“Contractor” / “Subcontractor” / “Materialman”] hereby agrees to make
available for inspection by the Landlord, during reasonable business hours,
[“contractor’s” / “subcontractor’s” / “materialman’s”] books and records
relating to the Alterations / Construction Work / Condemnation Restoration /
Restoration (as defined in the Lease) being performed or the acquisition of any
material or equipment to be incorporated into the Property.

(d)       The Landlord is not party to this [“contract” / “agreement”] and will
in no way be responsible to any party for any claims of any nature whatsoever
arising or which may arise from such [“contract” / “agreement”].

(e)       All covenants, representations, guaranties and warranties of
[“contractor” / “subcontractor” / “materialman”] set forth in the preceding four
paragraphs shall be deemed to be made for the benefit of the Landlord and shall
be enforceable by the Landlord.

Section 6.9          Construction Sign. Within thirty (30) days after request of
Landlord, Tenant shall install, during the period in which Tenant is undertaking
Tenant’s Construction Work, a project sign at the Project that satisfies the
requirements of the DUO, if any, and such sign shall be maintained at the
Project by Tenant thereafter at all times until Substantial Completion is
achieved.

Section 6.10        Project Area. Tenant shall require its general contractor,
construction manager, major trade contractors and all other workers at the
Property connected with any Construction Work to work harmoniously with each
other, and with other contractors and workers on the Project, and Tenant shall
not engage in, permit or suffer, any conduct which may disrupt such harmonious
relationship. Tenant shall take commercially reasonable efforts to (a) enforce
the aforesaid requirements and (b) cause its general contractor, construction
manager and major trade contractors to minimize any interference with the use,
occupancy and enjoyment of the Project area by other occupants and visitors
thereof.

Section 6.11        Title to Materials. All materials and other Equipment
incorporated in the Improvements, excluding any Tenant or Subtenant personal
property, shall, effective upon


--------------------------------------------------------------------------------




their incorporation into the Project and at all times thereafter, constitute the
property of Landlord and shall constitute a portion of the Property.

Section 6.12        Nonadverse Structural Effect. Tenant may provide to Landlord
a statement of an Architect or an Engineer approved by Landlord pursuant to this
Lease, in the form of Exhibit O attached hereto, certifying that the
contemplated Construction Work shall have no adverse effect on a Structural
Component that is greater than a Nonadverse Structural Effect. Such statement
shall be based solely on such Engineer’s or Architect’s sole assessment of the
Construction Work in question and not on any representations or other statements
made by Tenant or any other party. Landlord shall approve or disapprove of such
Engineer’s or Architect’s statement, in Landlord’s reasonable discretion, within
ten (10) Business Days of Landlord’s receipt thereof.

Section 6.13        Arbitration. Disputes regarding any aspect of this Article
VI, except for those expressly stated otherwise or those that pertain to the
DUO, may be referred to arbitration pursuant to Section 16.3 hereof.


--------------------------------------------------------------------------------